Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.

Inventorship
The request under 37 CFR 1.48(a) submitted on 01/19/2021 to correct the inventorship, to update additional names of inventors, is accepted on 01/22/2021.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:

Balls et al. (US 2012/0066163) teaches an apparatus, a method, and at least one machine-readable medium comprising instructions that when executed by a computing device, cause the computing device to perform operations (fig.1A) comprising:
detection or observation logic, as facilitated by or at least partially incorporated into a processor, to detect one or more inputs for training of a neural network (neural network implemented on computer system 100 with microprocessor 140 to receive input data of input device 160, fig.1A-B, par.0060-0061; fig. 2 represents training of a neural network with XOR input data 11; fig.5, blocks 40-42, inputs to the model, par.0075-0076); and randomness logic, as facilitated by or at least partially incorporated into the processor (training artificial neural network, ANN, using randomized weights between 0 and 1, par.0112).  


Dhong et al. (US 2003/0101207) teaches of a method and apparatus to process floating-point arithmetic operations, eliminating the need for rounding floating point arithmetic, more particularly, incorporating a random carry value into a floating-point mantissa operand within computer-driven addition, subtraction, and multiplication operations (figs. 4, 7, and 9-10; floating point adder 400/700 incorporating random carry-in logic, fig.4/7 and par.0035 and par.0049), wherein introducing randomness includes replacing less-significant low-order bits of operand and result values with new low-order bits (Dhong: random carry-in logic unit 402/725 provides a least significant bit to replace the lesser significant mantissa operand Y at the carry propagate adder 404/714 stage within floating point adder 400/700, figs.4/7-8 and par.0037, par.0049, and par.0055) and including a precision profiling logic to facilitate a performance counter to track precision of FP values (Dhong: counter 710a-n, fig.7 and par.0052).
	Dong fails to teach a graphics processor to: detect one or more inputs for training of a neural network; cause an adaptive runtime layer to receive the one or more inputs, the adaptive runtime layer communicatively coupled to one or more of a precision tracking table and a profiling table; and utilize, via the adaptive runtime layer, the precision tracking table, the profiling table, and the performance counter to provide the neural network on a hardware platform.

Courbariaux et al. (“TRAINING DEEP NEURAL NETWORKS WITH LOW PRECISION MULTIPLICATIONS”, arXiv, September 2015, p.1-10) teaches training deep neural networks with low precision multiplications including a graphics processor (GPUs, introduction) to: detect one or more inputs for training of a neural network 
Courbariaux fails to teach the adaptive runtime layer communicatively coupled to one or more of a precision tracking table and a profiling table; introduce randomness in floating point (FP) numbers to prevent overtraining of the neural network, wherein introducing randomness comprises replacing less-significant low-order bits of operand and result values with new low-order bits during the training of the neural network; cause a performance counter to track precision of FP values used during execution of a software program associated with the neural network; and utilize, via the adaptive runtime layer, the precision tracking table, the profiling table, and the performance counter to provide the neural network on a hardware platform.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-20 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“a graphics processor to: detect one or more inputs for training of a neural network; cause an adaptive runtime layer to receive the one or more inputs, the adaptive runtime layer communicatively coupled to one or more of a precision tracking table and a profiling table: introduce randomness in floating point (FP) numbers to prevent overtraining of the neural network, wherein introducing randomness comprises replacing less-significant low-order bits of operand and result values with new low-order bits during the training of the neural network; cause a performance counter to track precision of FP values used during execution of a software program associated with the neural network; and utilize, via the adaptive runtime layer, the precision tracking table, the profiling table, and the performance counter to provide the neural network on a hardware platform.”
The primary reason for the allowance of claims 8 and 15 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:

Claims 2-5, 7, 9-12, 14, and 16-20 are allowed due to their dependency on claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEN D KHUU/Primary Examiner, Art Unit 2123                                                                                                                                                                                                       January 22, 2021